      Case 1:20-cr-00109-JGK Document 75 Filed 02/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           20-cr-109-1 (JGK)

MARVIN GAMONEDA,                                ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     By pro se letters received January 12, 2021 and January 25,

2021, the defendant, Marvin Gamoneda, has renewed his

application for release pending trial.       The defendant argues

primarily that by being detained at the MCC he is at risk of

contracting COVID-19 and that the conditions at the MCC are

harsh and restrictive.    The Government points out that the

defendant has failed to satisfy the requirement for reopening

the detention hearing because the defendant has failed to

satisfy the requirement of 18 U.S.C. § 3142(f) to show that

“information exists that was not known to the movant at the time

of the hearing and that has a material bearing on the issue

whether there are conditions of release that will reasonably

assure the appearance of [the defendant] as required and the

safety of the community.”     Indeed, the defendant has made the

same arguments as to the danger of COVID-19 and the restrictive

conditions at the MCC that were made and found insufficient at
      Case 1:20-cr-00109-JGK Document 75 Filed 02/08/21 Page 2 of 3



the previous hearing.    That would a be a sufficient reason to

deny the pending application.

     In any event, there is no basis for release.         At the

previous hearing on April 10, 2020, the Court listened to the

parties and concluded that the Government had shown by clear and

convincing evidence that there is no condition or combination of

conditions that will reasonably assure the presence of the

defendant and the safety of the community.        See Tr. 26:19-25,

ECF No. 30.    The Court analyzed the serious nature of the

charges including attempted murder, the strength of the

evidence, the substantial potential penalties including a

substantial mandatory minimum sentence, and the history of the

defendant. The Court also analyzed the potential relief package

and found it insufficient.     The defendant has not contravened

any of these considerations in the current applications.

     While the defendant has relied again on the existence of

COVID-19, the Government reports that there is only one current

MCC inmate who has tested positive for COVID-19 and the

defendant himself asserts that he has been tested 5 times for

COVID-19 and tested negative each time.       There is no reason to

believe that the defendant is at a heighted risk of being

infected by that disease or suffering severe consequences from

the disease.    While the restrictions at the MCC enacted to

protect the staff and inmates are severe, they do not justify
         Case 1:20-cr-00109-JGK Document 75 Filed 02/08/21 Page 3 of 3



the defendant’s release.       Indeed, the defendant has made it

clear in his applications that he is receiving medical treatment

for various conditions.

     For the reasons explained above and in the original

decision on April 10, 2020, the defendant’s application for

release pending trial is denied.

SO ORDERED.

Dated:      New York, New York
            February 8, 2021            ____/s/ John G. Koeltl_________
                                                John G. Koeltl
                                         United States District Judge
